Johnson, J.
delivered the opinion of the Court.
.We concur in the opinion of the presiding Judge, that the plaintiff’s action was barred by the statute of limitations. The statute begins to run, at the instant, that the plaintiff has a compíete cause of action against the defendant. If the defendant’s warranty in the sale of the negro was falsified, a cause of action arose immediately to the plaintiff; and the subsequent promise was nothing more than a re-assumption of his liability, so that the statute would operate from that time. This case is not analogous to that of a promise to pay on a contingency, as was suggested at the bar; for on reference to those cases it will be found, that there the liability itself depended on the contingency, so that no cause of action arose until it happened, and according to the rule the statute would not,run until then. Here the cause of action existed at the time, or arose, instantly, out of the promise; and according to Lance v. Parker, no undertaking of the defendant would have prevented the operation of the statute.
Motion refused.